DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “are provided” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP 2007-116957) in view of Makita (JP 2016-097494).

Regarding claim 1, Matsushita teaches an electrical work machine (6) comprising a main body (3), a work unit (2) and wheel (1) provided to the main body, a work unit electric motor (16) that is provided to the main body and drives the work unit, a handle (4) that includes a vertical member (35) that extends backward from the main body, and a speed setting device (rotations changing switch 8 changeover switch circuit unit 9a, diode 10, paragraph[0035], fig. 3) that is provided to the handle and sets the rotational speed of the work unit electric motor, and the speed setting device has a switch (switching means for controlling the electrification between a high-speed position Pl and a low-speed position P2, paragraph[0035], fig. 3) that sets mutually different rotational speeds (high speed, low speed), and operation buttons (rotations change switch 8, fig. 1) that are provided to the switch.  Matsushita fails to teach  
Makita teaches an electrical work machine (lawnmower 10) that has a speed setting device(MCU 60, power source switch 43, reverse switch 44, fig.3, 4) that sets the rotational speed of a work unit electric motor (22), wherein the speed setting device has a plurality of switches (means for joining a power source switch 43 and MCU 60, and means for joining the reverse switch 44 and MCU 60, fig. 4) that set mutually different rotational speeds (plurality of forward speeds (positive rotation speeds) and reverse speeds (negative rotation speeds), paragraph [0107]) and a plurality of operation buttons (power source switch 43,reverse switch 44) that are provided to the respective plurality of switches, and the plurality of operation buttons have mutually different operation portion sizes (paragraph [0043], fig. 3) in order to improve operability (paragraph [0043]), is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of operation buttons of different sizes to switch rotation speeds on the mower of Matsushita as taught by Makita as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 2, Matsushita as modified by Makita teaches the operation parts of the switches are larger in size  (power source switch 43 that sets a plurality of forward speeds) for higher rotational speed setting (the power source switch 43 is larger than the reverse switch 44, paragraph [0043], fig. 3).

20Regarding claim 3, Matsushita as modified by Makita teaches the speed setting device is configured to set a maximum rotational speed of the work unit electric motor, and an on/off switch (39a) for turning on and off the work unit electric motor and an operation element (switch handle 39) of the on/off switch are further provided on the handle (paragraphs [0034], [0035]).
Regarding claim 4, Matsushita as modified by Makita teaches the operation element of the on/off switch consists of a U-shaped operation lever extending laterally and having 

Regarding claim 5, Matsushita as modified by Makita teaches the work unit includes a cutter blade (2) for lawn mowing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 5, 2021